                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

YUSEF HOLLINS, # 1864680,                       §

                                                §   CIVIL ACTION NO. 6:16-CV-00360-RC
               Plaintiff,
                                                §
v.
                                                §
M. LARSON,
                                                §
               Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On February 7, 2019, the Magistrate Judge

issued his Report and Recommendation (Doc. No. 60), recommending this action be dismissed

with prejudice and all pending motions be denied as moot. On February 25, 2019, Plaintiff, who

is no longer incarcerated in prison, acknowledged receipt of the Magistrate Judge’s Report. (Doc.

No. 61.) No objections to the Report and Recommendation have been presented for

consideration within the prescribed time period for such objections. Therefore, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Doc. No. 60) as the

findings of this Court.

       Accordingly, it is ORDERED that Defendant’s Motion (Doc. No. 55) is GRANTED and

that this action be DISMISSED WITH PREJUDICE. Any other pending motions are DENIED

as MOOT.
               So ORDERED and SIGNED March 19, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge
                                               1
